Citation Nr: 0941742	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-31 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for peripheral vascular 
disease of the left lower extremity, claimed as secondary to 
a service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the RO.  

The Veteran testified before a Decision Review Officer (DRO) 
at the RO in July 2008.  

The Board notes that in February 2009 the RO granted service 
connection for tinnitus.  Hence that issue will not be 
discussed in this case.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of peripheral vascular disease in service or for 
many years thereafter.  

2.  The currently demonstrated peripheral arterial occlusive 
disease is not shown to be due to a left knee injury or other 
event or incident of the Veteran's period of active service.  

3.  The peripheral vascular disease of the left lower 
extremity is not shown to have been caused or aggravated by 
the service-connected left knee disability.  


CONCLUSION OF LAW

The Veteran's disability manifested by peripheral vascular 
disease of the left lower extremity is not due to disease or 
injury that was incurred in or aggravated by active service; 
nor may any be presumed to have been incurred therein; nor is 
it proximately due to or the result of the service connected 
left knee disability.  38 U.S.C.A. §§ 1110, (West 2002); 38 
C.F.R. §§  3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In an October 2005 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  

Subsequently, in March 2007 and July 2008 letters, the 
Veteran was advised of how disability ratings and effective 
dates were assigned.  

The case was thereafter readjudicated in a February 2009 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  Hence, the 
Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the instant case, the Board finds that more than 
reasonable efforts have been made to assist the Veteran in 
obtaining evidence necessary to substantiate his claim and 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  The evidence of record 
includes the Veteran's service treatment records, the 
Veteran's statements, VA medical treatment records, and a DRO 
hearing transcript.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in September 2008.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.   


Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
cardiovascular diseases to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The Board notes initially that the claimed peripheral 
vascular disease of the left lower extremity was not 
demonstrated during the Veteran's period of active service or 
until October 2005, over thirty years after his service 
separation.  Moreover, the peripheral vascular disease of 
left lower extremity is not shown to be causally related to 
any event or incident of that period of service.  

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). (Note: Wallin is essentially the 
Hickman test, but in the context of secondary connection.)  

At a September 2008 VA examination, the examiner noted that 
the Veteran had a current diagnosis of bilateral peripheral 
artery disease.  His service-connected disabilities were 
noted to include that of a left knee disability manifested by 
the residuals of a penetrating injury with a retained foreign 
body.  

The VA examiner opined that the current peripheral artery 
disease of the left lower extremity was not caused by or the 
result of the service connected residuals of the injury to 
the left knee.  In support of his opinion, the examiner 
stated that the arterial blockage was located well above the 
left knee and actually affected both legs.  

Additionally, the VA examiner added that the occlusion of the 
peripheral arteries was noted to be the result of plaque 
build up inside the artery and an additional arterial 
constriction due to nicotine, which was directly related to 
elevated cholesterol and cigarette smoking.  

The Veteran asserts in this case that his left leg peripheral 
artery disease is the result of his service connected left 
knee disability.  However, a layperson is not considered 
competent of opining as to the causation of a medical 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Grivois v. 
Brown, 6 Vet. App. 135 (1994).  

Furthermore, the Veteran testified at his recent hearing that 
he had not been told by a doctor that his peripheral artery 
disease was due to his left knee condition.  See p.9. DRO 
hearing transcript.  In point of fact, the VA treatment 
records actually show improvement of blood flow following the 
recent vascular surgery.  

Additionally, the X-ray studies performed in September 2008 
showed the presence of a foreign body in the posterior 
lateral portion of the left knee, but no apparent arterial 
involvement to which any current vascular manifestations 
could be attributed on the basis of aggravation..  

The service treatment records also show that left knee injury 
in November 1971 did cause any damage to an artery of the 
left leg.  A VA examination in August 1972 disclosed the 
presence of a small opaque foreign body in the soft tissues 
of the outer aspect of the left knee without bony 
involvement.  

Accordingly, on this record, the claim of service connection 
must be denied.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim of service 
connection for peripheral vascular disease of left lower 
extremity.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for peripheral vascular disease of left 
lower extremity to include as secondary to a service-
connected left knee disability is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


